DETAILED ACTIONResponse to Amendment
This office action has been issued in response to the amendment filed 08/16/21.  Claims 1-20 are pending in this application.  Applicant's arguments have been carefully considered, but are not all persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly this action is made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: SELECTING DATA TRANSFER UNITS ASSOCIATED WITH A SAME DATA STREAM OF A MULTI-STREAM ENVIRONMENT IN CONNECTION WITH A GARBAGE COLLECTION OPERATION. 
 
Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over PANDURANGAN et al. (US PGPUB # 20180307596) in view of Muchherla (US PGPUB # 20180293003) further in view of Dang (US patent # 7392340).
	With respect to independent claims 1, 10, 16 PANDURANGAN discloses:  A method, comprising: 
	updating an associated host cursor identifier for a set of transfer units [stream profile table includes identifiers & is updated for a set of transfer units - Dang abstract in view of fig 1] based at least in part on a value of a counter associated with a quantity of access operations for a data stream associated with the associated host cursor identifier [stream detection engine maintains a stream data structure for each detected stream, wherein the stream data structure comprises a frequency counter for tracking a number of disk access commands associated with the stream – Dang abstract];
	selecting, based at least in part on updating the associated host cursor identifier for the set of transfer units and in connection with a garbage collection procedure, the set of transfer units of a plurality of transfer units [A garbage collection logic may select an erase block and program valid data in the erase block into a second block responsive to a stream ID determined – PANDURANGAN abstract in view of Dang abstract & fig 1] associated with a cursor of the garbage collection procedure [garbage collection operations and host data writes and system table writes are performed on a single open block (e.g., a single cursor), multi-cursor refers to an architecture where different open memory blocks (e.g., cursors) may have different operations performed thereon. For example, in a multi-cursor architecture, a first open memory block may be used for host data writes, a second open block may be used for folding and/or garbage collection operations, a third open block may be used for system table writes, etc - Muchherla 0017], wherein the selecting is based at least in part on a set of data streams corresponding to the cursor and each transfer unit of the set of transfer units is associated with a same data stream of the set of data streams [stream-based garbage collection – PANDURANGAN 0025, fig 11; read/write of transfer units PANDURANGAN  0032 in view of Muchherla 0035 & 0029]; and 
	issuing, in connection with the garbage collection procedure for the cursor, a plurality write commands, each write command comprising an instruction to write a transfer unit of the set of transfer units to a respective destination address of a memory sub-system [write requests issued in connection with garbage collection operation – PANDURANGAN fig 11 in view of Muchherla 0017 which teaches “garbage collection operations and host data writes and system table writes are performed on a single open block (e.g., a single cursor), multi-cursor refers to an architecture where different open memory blocks (e.g., cursors) may have different operations performed thereon. For example, in a multi-cursor architecture, a first open memory block may be used for host data writes, a second open block may be used for folding and/or garbage collection operations, a third open block may be used for system table writes, etc”].
	PANDURANGAN does not explicitly disclose a “cursor” or open block although this limitation is at least suggested by PANDURANGAN by teaching placing valid data in to what is analogous to an open block of flash memory, with other valid data having similar characteristics, in particular 0026 teaches “garbage collection may make use of streaming. Valid data being programmed as part of garbage collection may use an automatic stream detection algorithm by passing a logical block address (LBA)--or any other attribute--for valid data in an erase block, and writing the valid data into a correspondingly detected current stream ID for those valid LBAs. This approach would help to place the valid data with other data the similar characteristics. In addition, as the stream ID is re-determined at the time the data is programmed, there is no need to store the stream ID with the data”.  
	Nevertheless, in the same field of endeavor Muchherla teaches means for memory management [Muchherla 0001] wherein garbage collection operations and host data writes and system table writes are performed on a single open block (e.g., a single cursor), multi-cursor refers to an architecture where different open memory blocks (e.g., cursors) may have different operations performed thereon. For example, in a multi-cursor architecture, a first open memory block may be used for host data writes, a second open block may be used for folding and/or garbage collection operations, a third open block may be used for system table writes, etc - Muchherla 0017.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a cursor or open block in the invention of PANDURANGAN as taught by Muchherla because it would be advantageous for increasing the performance (e.g., increase the speed) and/or increasing the endurance (e.g., increase the lifetime) of the memory, among other benefits (Muchherla 0014).
	PANDURANGAN/Muchherla does not explicitly disclose “updating an associated host cursor identifier for a set of transfer units based at least in part on a value of a counter associated with a quantity of access operations for a data stream associated with the associated host cursor identifier”.
	Nevertheless, in the same field of endeavor Dang teaches a stream detection engine to enhance cache management policy wherein the stream detection engine maintains a stream data structure for each detected stream, wherein the stream data structure comprises a frequency counter for tracking a Dang abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update an associated host cursor identifier for a set of transfer units based at least in part on a value of a counter associated with a quantity of access operations for a data stream associated with the associated host cursor identifier in the invention of PANDURANGAN/Muchherla as taught by Dang because it would be advantageous for enhancing cache management and read ahead functionality in a non-volatile storage medium system (Dang col 1 lines 10-12, col 1 line 57 – col 2 line 5).
	With respect to independent claim 10, since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains the following device specific limitations not explicitly required by claim 1:
	Issuing read commands in place of write commands [read and write commands/operations are understood to be substantially similar inverse operations that are ubiquitous in memory access and control prior art.  SSD controller 310 may manage the read and write operations, along with garbage collection operations – PANDURANGAN 0032]
	A plurality of memory components and a processing device, operatively coupled with the plurality of memory components [PANDURANGAN fig 1].
	With respect to dependent claim 2, 12, 17 PANDURANGAN/Muchherla/Dang discloses identifying the set of data streams [multiple data streams identified by stream ID; Multi-streaming is a scheme is developed to provide better endurance and performance for Solid State Drives (SSDs). Data with the same stream ID may be assigned to a stream, and ultimately stored together in the same erase block(s) – PANDURANGAN 0007] corresponding to the cursor based at least in part on a cursor identifier [LBA may identify an open block aka cursor - PANDURANGAN 0026, 0033, 0039], wherein each of the set of data streams is associated with a respective host cursor [multi-cursor dynamic SLC cache architecture - Muchherla 0014-0015, 0017-0019].
	With respect to dependent claim 3, 18 PANDURANGAN/Muchherla/Dang discloses selecting a second set of transfer units for performing the garbage collection procedure associated with the cursor of the garbage collection procedure, wherein each transfer unit of the second set of transfer units is associated with a same second data stream of the set of data streams different from the same data stream [each stream may have its own garbage collection procedure where similar blocks are processed together based on stream ID - PANDURANGAN fig 11 in view of Muchherla 0017]; and issuing a second write requests for a plurality of streams are issued in connection with garbage collection operations – PANDURANGAN fig 11 in view of Muchherla 0017].
	With respect to dependent claim 4, 19 PANDURANGAN/Muchherla/Dang discloses sending an indication of a respective host cursor for each data stream of the garbage collection procedure associated with the cursor, wherein the indication is sent with the plurality of write commands or the second plurality of write commands [Logical block addressing is a scheme that can be used by a host for identifying a logical sector of data. For example, each logical sector can correspond to a unique logical block address (LBA) - Muchherla  0029; in a multi-cursor architecture, a first open memory block may be used for host data writes, a second open block may be used for folding and/or garbage collection operations, a third open block may be used for system table writes, etc – Muchherla 0017].
	With respect to dependent claim 5, 20 PANDURANGAN/Muchherla/Dang discloses maintaining a record indicating a respective counter for each host cursor of the cursor of the garbage collection procedure based at least in part on issuing the plurality of write commands and the second plurality of write commands [counting/tracking means used to track/count attributes for classifying data into different streams, disclosed as “stream detection algorithms, which may generate stream IDs based on attributes of the data operations (such as, frequency, recency, sequentiality, etc.) and place the data in stream-appropriate erase blocks” - PANDURANGAN 0008 & fig 6].
	With respect to dependent claim 6, 15 PANDURANGAN/Muchherla/Dang discloses storing the associated host cursor identifier for a set of data of the garbage collection procedure based at least in part on the record, wherein the associated host cursor identifier corresponds to a host cursor in the record having a highest count value [cursor identifier may be an LBA - PANDURANGAN 0008 & fig 6; counting/tracking means used to track/count attributes for classifying data into different streams, disclosed as “stream detection algorithms, which may generate stream IDs based on attributes of the data operations (such as, frequency, recency, sequentiality, etc.) and place the data in stream-appropriate erase blocks” - PANDURANGAN 0008 & fig 6].
With respect to dependent claim 11 PANDURANGAN/Muchherla/Dang discloses receive a set of read values for the set of transfer units in response to the plurality of read commands [SSD controller to manage writing data to and reading data from the flash memory – PANDURANGAN 0072, 0091, 0110]; and issue, in connection with the garbage collection procedure for the cursor, a plurality of write commands, each write command comprising an instruction to write a transfer unit of the set of transfer write requests issued in connection with garbage collection operation – PANDURANGAN fig 11 in view of Muchherla 0017].
With respect to dependent claim 13 PANDURANGAN/Muchherla/Dang discloses update a respective counter value for each host cursor of the garbage collection procedure associated with the cursor, each host cursor corresponding to a respective data stream of the set of data streams, wherein the respective counter value indicates a number of complete write commands of the plurality of write commands associated with a respective host cursor [Wear leveling can include static wear leveling and/or dynamic wear leveling to minimize the amount of valid blocks moved to reclaim a block. For example, static wear leveling may include writing static data to blocks that have high program/erase counts to prolong the life of the block. In some embodiments, wear leveling may include garbage collection operations, which may be implemented by garbage collection 344 component - Muchherla 0052][counting/tracking means used to track/count attributes for classifying data into different streams, disclosed as “stream detection algorithms, which may generate stream IDs based on attributes of the data operations (such as, frequency, recency, sequentiality, etc.) and place the data in stream-appropriate erase blocks” - PANDURANGAN 0008 & fig 6; Once received, write requests 405-1 through 405-4 of FIG. 4 may be placed in I/O queue 710 for processing. When a particular write request is removed from I/O queue 710, automatic stream detection logic 415 may be used to determine an appropriate stream ID for the write request, after which the data may be written to an appropriate flash memory 315-1 through 315-8 of FIG. 3 - PANDURANGAN 0049].
With respect to dependent claim 14 PANDURANGAN/Muchherla/Dang discloses generate a record indicating the respective counter values for each host cursor of the garbage collection procedure associated with the cursor [cursor identifier may be an LBA - PANDURANGAN 0008 & fig 6; counting/tracking means used to track/count attributes for classifying data into different streams, disclosed as “stream detection algorithms, which may generate stream IDs based on attributes of the data operations (such as, frequency, recency, sequentiality, etc.) and place the data in stream-appropriate erase blocks” - PANDURANGAN 0008 & fig 6].

	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over PANDURANGAN/Muchherla/Dang further in view of Ebsen (US patent # 10739996)
	With respect to dependent claim 7 PANDURANGAN/Muchherla/Dang does not explicitly disclose the limitations of the instant claim. Nevertheless in the same field of endeavor Ebsen teaches enhanced garbage collection (Ebsen title, abstract) wherein in order to select which blocks to garbage collect, the method 600 may include determining access efficiency metrics for data stored to blocks of the DSD, or of the blocks themselves, at 606. Access efficiency metrics may indicate an amount of potential improvement of data access efficiency at the DSD due to garbage collecting the data … different factors and access efficiency metrics may be weighted in any number of ways when selecting blocks for garbage collection, depending on performance goals (Ebsen col 10 line 47 – col 11 line 18). Therefore the combination of PANDURANGAN/Muchherla/Dang/Ebsen teaches: selecting the set of transfer units for performing the garbage collection procedure on a set of data based at least in part on a weighting factor for data streams associated with a same host cursor as the set of data [different factors and access efficiency metrics may be weighted in any number of ways when selecting blocks for garbage collection, depending on performance goals – Ebsen col 10 line 47 – col 11 line 18].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a weighting factor for selecting units of data for garbage collection in the invention of PANDURANGAN/Muchherla/Dang as taught by Ebsen because it would be advantageous for optimizing system efficiency and performance in accordance with adjustable performance goals (Ebsen col 10 line 47 – col 11 line 18).
	With respect to dependent claim 8 PANDURANGAN/Muchherla/Dang/Ebsen discloses wherein selecting the set of transfer units for performing the garbage collection procedure based at least in part on an amount of valid data of the set of data and an error handling factor [error factored into weighting – Ebsen col 10 line 47 – col 11 line 18].
	With respect to dependent claim 9 PANDURANGAN/Muchherla/Dang/Ebsen discloses dynamically adjusting the weighting factor based at least in part on a number of the set of transfer units selected for performing the garbage collection procedure [The different factors and access efficiency metrics may be weighted in any number of ways when selecting blocks for garbage collection, depending on performance goals, where the performance goals are understood to be dynamically selectable - Ebsen col 10 line 47 – col 11 line 18].

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not 
Regarding applicant’s arguments on page 8 regarding the title 		[The examiner respectfully submits that the proposed title remains substantially generic and insufficiently descriptive]
Regarding applicant’s arguments on page 10 that “ The Office Action analogizes the erase block 505-2 of Pandurangan with “a set of transfer units” recited in previously presented independent claim 1. See Office Action, p. 2. The Office Action also analogizes Pandurangan’s determination of the stream ID associated with the erase block using the automatic stream detection logic with “wherein the selecting is based at least in part on a set of data streams corresponding to the cursor and each transfer unit of the set of transfer units is associated with a same data stream of the set of data streams,” as recited in previously presented independent claim 1. See id., p. 3. However, the automatic stream detection logic of Pandurangan fails to teach or suggest both “updating an associated host cursor identifier for a set of transfer units, the associated host cursor identifier indicating a data stream, based at least in part on a counter associated with a quantity of access commands for the data stream,” and “selecting, based at least in part on updating the associated host cursor identifier for the set of transfer units and in connection with a garbage collection procedure, the set of transfer units” as recited in amended independent claim 1.” 	[The examiner respectfully submits that the amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks moot/unpersuasive, particularly in view of Dang abstract & fig 1].
Regarding applicant’s arguments on page 10 that “First, Pandurangan’s automatic stream detection logic is not the same as “updating an associated host cursor identifier for a set of transfer units,” as recited in amended independent claim 1 (emphasis added). Specifically, the automatic stream detection of Pandurangan merely re-determines a stream ID associated with data written to an erase block based on a detection algorithm, which is not the same as “updating an associated host cursor identifier for a set of transfer units, the associated host cursor identifier indicating a data stream, based at least in part on a counter associated with a quantity of access commands for the data stream,” as recited in amended independent claim 1. Nor does the Office Action allege that Pandurangan teaches or suggests each feature recited in amended independent claim 1. See Office Action, pp. 2-4.”	 [The examiner respectfully submits that the amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks moot/unpersuasive, particularly in view of Dang abstract & fig 1].
Regarding applicant’s arguments on page 10-11 that  “Second, selecting an erase block and subsequently determining a stream ID associated with the data in the erase block is not the same as “selecting, based at least in part on updating the associated host cursor identifier for the set of transfer units . . . the set of transfer units. . . based at least in part on a set of data streams corresponding to the The examiner respectfully submits that the amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks moot/unpersuasive, particularly in view of Dang abstract & fig 1].
 
Remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/               Supervisory Patent Examiner, Art Unit 2133